UNPUBLISHED

UNITED STATES COURT OF APPEALS

FOR THE FOURTH CIRCUIT

UNITED STATES OF AMERICA,
Plaintiff-Appellee,

v.                                                             No. 98-4871

EUNICE ARNETTA HARRIS SPARKS,
Defendant-Appellant.

UNITED STATES OF AMERICA,
Plaintiff-Appellee,

v.                                                             No. 99-4233

EUNICE ARNETTA HARRIS SPARKS,
Defendant-Appellant.

Appeals from the United States District Court
for the Middle District of North Carolina, at Greensboro.
N. Carlton Tilley, Jr., Chief District Judge.
(CR-92-179)

Submitted: January 31, 2000

Decided: February 22, 2000

Before WILKINS and TRAXLER, Circuit Judges,
and HAMILTON, Senior Circuit Judge.

_________________________________________________________________

Affirmed by unpublished per curiam opinion.

_________________________________________________________________
COUNSEL

Louis C. Allen, III, Federal Public Defender, William C. Ingram, First
Assistant Federal Public Defender, Greensboro, North Carolina, for
Appellant. Walter C. Holton, Jr., United States Attorney, John W.
Stone, Jr., Assistant United States Attorney, Greensboro, North Caro-
lina, for Appellee.

_________________________________________________________________

Unpublished opinions are not binding precedent in this circuit. See
Local Rule 36(c).

_________________________________________________________________

OPINION

PER CURIAM:

Eunice Arnetta Harris Sparks appeals the district court's order
revoking her term of supervised release and imposing an active prison
term of eleven months. Her attorney has filed a brief in accordance
with Anders v. California, 386 U.S. 738 (1967), suggesting one
ground for relief but concluding that there are no meritorious issues
for appeal. Sparks has filed a pro se supplemental brief raising addi-
tional grounds for relief. We affirm.

I

Sparks pleaded guilty in 1994 to making a false bank loan applica-
tion, in violation of 18 U.S.C.A. § 1014 (West Supp. 1999), and to
false representation of social security numbers, in violation of 42
U.S.C.A. § 408(a)(7)(B) (West Supp. 1999). She was sentenced to
fifty-two months in prison and a supervised release term of five years.
Additionally, restitution of $6817.54 was ordered. Her supervision
commenced on June 2, 1997. On July 31, 1998, her probation officer
filed a petition with the district court stating that Sparks had violated
two conditions of supervised release and that her term of supervision
should accordingly be revoked.

                     2
Following a hearing at which Sparks admitted to the violations, the
district court revoked her term of supervised release and imposed a
prison term of eight months to be followed by an additional term of
supervised release. Sparks appealed.1 The government subsequently
confessed error and moved to remand for resentencing because the
second term of supervised release violated the rule of United States
v. Lominac, 144 F.3d 308 (4th Cir. 1998). We granted the motion and
remanded for resentencing.

The district court conducted a second hearing at which Sparks
again admitted to violating two terms of supervised release. Specifi-
cally, although she was not to open any checking accounts without the
approval of her probation officer, she added her name to a checking
account of her husband's in April 1998. While she was supposed to
be truthful when answering inquiries from her probation officer, she
did not disclose in a financial statement submitted to him in March
1998 that she owned a vehicle. Further, in June 1998, Sparks
answered her probation officer untruthfully when he asked her
whether she had opened a checking account or written any checks
since being on supervision.

In revoking Sparks' supervised release and imposing an eleven-
month sentence, the district court took into account such factors as
Sparks' criminal history, which included over eighty cases of writing
bad checks; her previously lying to the court about her criminal
record; her not having made significant progress in making court-
ordered restitution; her dilatoriness in performing required commu-
nity service; and the nature of the violations with which she presently
was charged. The court concluded that a sentence of eleven months,
which fell within the guideline range of eight to fourteen months, see
U.S. Sentencing Guidelines Manual § 7B1.4(a)(1993), was appropri-
ate. Sparks appeals from that decision.2
_________________________________________________________________

1 This appeal was docketed as No. 98-4871.

2 The first appeal, No. 98-4871, has been consolidated with the second
appeal, No. 99-4233.

                   3
II

A district court may revoke a term of supervised release and
require the defendant to serve an active prison term after considering
the factors set forth at 18 U.S.C.A. § 3553(a)(1)-(6) (West 1985 &
Supp. 1999). See 18 U.S.C.A. § 3583(e)(3) (West 1985 & Supp.
1999). Counsel contends that the court abused its discretion by failing
to give adequate consideration to the factors set forth in § 3553(a)
before imposing sentence. We review the district court's decision to
revoke supervised release and to impose a term of imprisonment for
abuse of discretion. See United States v. Davis , 53 F.3d 638, 642-43
(4th Cir. 1995). Here, the court sufficiently addressed the § 3553(a)
factors in sentencing Sparks. See id. ("A court need not engage in rit-
ualistic incantation in order to establish its consideration of a legal
issue. It is sufficient if . . . the district court rules on issues that have
been fully presented for determination. Consideration is implicit in
the court's ultimate ruling.").

III

Sparks' pro se arguments on appeal have no merit. In light of her
admission in open court that she violated the terms of supervised
release, her claim that she was not guilty of the violations is not per-
suasive. Her assertion that the district court was biased is wholly con-
clusory. Sparks' claim that she is now seriously ill, suffering from the
loss of vision in one eye and other maladies, and her explanation for
her less than exemplary performance while on supervised release do
not provide grounds for overturning the district court's decision.

IV

In accordance with Anders, we have reviewed the entire record in
this case and find no reversible error. We therefore affirm the district
court's order revoking Sparks' supervised release and imposing an
eleven-month term of imprisonment. We deny counsel's motion to
withdraw at this time. This court requires that counsel inform his cli-
ent in writing of her right to petition the Supreme Court of the United
States for further review. If Sparks requests that a petition be filed but
counsel believes that such a petition would be frivolous, then counsel
may move in this court for leave to withdraw from representation.

                      4
Counsel's motion must state that a copy thereof was served on
Sparks. We dispense with oral argument because the facts and legal
contentions are adequately presented in the materials before the court
and argument would not aid the decisional process.

AFFIRMED

                    5